Citation Nr: 0932014	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 RO decision, which denied 
claims for service connection for hearing loss, tinnitus, and 
hypertension, as secondary to service-connected diabetes.

The Board notes that the Veteran indicated on his May 2006 
notice of disagreement (NOD) that he disagreed with the March 
2006 denial of his claim for service connection for 
posttraumatic stress disorder (PTSD).  However, the RO 
granted service connection for PTSD in a May 2007 rating 
decision.  This decision was a complete grant of benefits 
with respect to this issue.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Therefore, this issue is not 
currently on appeal before the Board. 

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not shown by the most probative medical 
evidence of record to have bilateral hearing loss that is 
etiologically related to a disease, injury, or event in 
service.  

2.  The Veteran is not shown by the most probative medical 
evidence of record to have tinnitus that is etiologically 
related to a disease, injury, or event in service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may bilateral sensorineural hearing 
loss be presumed to have been incurred therein.  See 38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, and 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, and 4.87 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A May 2005 VCAA letter dated fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 
187.  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against these claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant, available VA and private medical records are in the 
file.  The Board notes that the Veteran has indicated that he 
underwent audiological testing at Schreiber Foods, Inc. in 
1981 through 1984 or 1985.  See Authorization and Consent to 
Release Information form, April 2005.  However, a November 
2005 response from Schreiber Foods, Inc. indicated that no 
records were available and suggested that Colorado Speech and 
Hearing be contacted.  In December 2005, the Veteran 
submitted a statement indicating that he contacted Colorado 
Speech and Hearing in attempt to obtain these records and was 
informed that records were not kept longer than 7 years.  
Similarly, a January 2006 response from the Center for 
Hearing, Speech and Language notes that the facility had no 
record of the Veteran in either their computer system or 
files.  As such, the Board finds that all available records 
identified by the Veteran as relating to these claims have 
been obtained, to the extent possible.  

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA examination in April 2007, 
which addressed his claims for service connection for 
bilateral hearing loss and tinnitus.  The examiner reviewed 
the claims folder, conducted the appropriate diagnostic tests 
and studies, and noted the Veteran's complaints and pertinent 
service history.  The Board finds this examination report and 
opinion to be thorough and complete.  Therefore, the Board 
finds this examination report and opinion are sufficient upon 
which to base a decision with regards to these claims.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

The record contains sufficient evidence to make a decision on 
the claims.  VA has fulfilled its duty to assist.  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include organic diseases of the nervous 
system, such as hearing loss, may be presumed to have been 
incurred in service when manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).

The Veteran essentially contends that he currently 
experiences hearing loss and tinnitus as a result of his 
active duty service.  He indicated at an April 2007 VA 
examination and on his April 2005 claim that he has had 
hearing loss since 1981.  He further indicated at the April 
2007 VA examination that he has had tinnitus for 
approximately 4 to 5 years and indicated on his April 2005 
claim that he has had tinnitus since 1981. 

A review of the Veteran's service treatment records reveals 
no complaints or treatment for tinnitus or hearing loss of 
either ear. 

An April 1968 enlistment audiological summary report of 
examination for organic hearing loss revealed pure tone 
thresholds were recorded as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
 0
10
X
35
LEFT
0
10
 5
X
20

Speech recognition ability was not recorded.  

An April 1970 separation audiological summary report of 
examination for organic hearing loss revealed pure tone 
thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
 5
0
X
5
LEFT
5
0
0
X
5

Speech recognition ability was not recorded.  

The Board notes that the Veteran underwent a VA examination 
in April 2007, at which an audiological summary report of 
examination for organic hearing loss reflected pure tone 
thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
20
35
50
60
LEFT
35
45
30
55
65

Speech recognition ability was 96 percent bilaterally.  As 
the auditory threshold reached a level of 26 or greater for 3 
of the frequencies for both ears, the criteria for hearing 
loss as described under 38 C.F.R. § 3.385 have been met 
bilaterally.

The Board notes that the examiner at the April 2007 VA 
examination reviewed the claims file and examined the 
Veteran.  At this examination, the Veteran reported that he 
has had bilateral hearing loss since 1981, which has gotten 
progressively worse in the past few years, and is accompanied 
by periodic high-pitched ringing in both years for the past 4 
to 5 years.  The Veteran was noted as having served 10.5 
months of combat duty, serving as an infantryman for 6 months 
and a truck driver for the remainder of the time.  He 
reported unprotected exposure to machine gun fire, mortars, 
and helicopters.  He described an incident in 1969 when an 
ammunition dump exploded 2 miles away, creating a "deafening 
sound".  The Veteran reported past exposure to farming, 
truck driving, manufacturing, and light industry.  He worked 
building conveyor belts around grinders and in a cheese 
factory.  He failed the hearing test at the cheese factory in 
1981 and was required to wear hearing protection.  He worked 
22 years as a correctional officer and passed the pre-
employment hearing test in 1982 with spoken soft voice.  He 
recalled wearing ear muffs during annual weapon 
qualification.  The Veteran enjoyed hunting without the use 
of a hearing protection.  He denied using hearing protection 
at home around the riding mower and chainsaw.  He reported 
bilateral recurrent tinnitus, with an onset of 4 to 5 years 
prior.  In conclusion, the examiner found that the Veteran's 
bilateral hearing loss and tinnitus were not caused by or a 
result of military acoustic trauma.  The examiner noted that 
the Veteran's current bilateral hearing loss occurred some 
time post military service and can be related to factors such 
as age, post-service noise exposure, and other factors not 
yet identified.  The examiner stated that the symptom of 
tinnitus is more likely than not secondary to the Veteran's 
sensorineural hearing loss, which occurred post military 
service.    

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  Currently, there is no evidence of record reflecting 
that the Veteran had hearing loss of either ear or tinnitus 
in service, and no competent medical opinion has related his 
hearing loss or tinnitus to service.  In fact, the only 
medical opinion of record on the matter has specifically 
indicated that tinnitus and bilateral hearing loss are not 
related to the Veteran's military service.  Furthermore, the 
Veteran himself has indicated that his hearing loss and 
tinnitus began years after his discharge from service.  Thus, 
the Veteran's claims must fail.  See Hickson, supra. 

In reaching this conclusion, the Board acknowledges that the 
Veteran, as evidenced by his receipt of the Combat 
Infantryman's Badge, engaged in combat in the Republic of 
Vietnam.  He has essentially asserted that his hearing loss 
and tinnitus resulted from his combat noise exposure.  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Certainly, the veteran 
is competent to say he experienced significant noise exposure 
in service and that his ears bled in service following a 
blast.  Moreover, in accordance with 38 U.S.C.A. § 1154(b), 
the Board finds that the Veteran was exposed to excessive 
noise coincident to his combat service.

Notwithstanding the foregoing, the fact remains that the 
Veteran does not allege that he noticed hearing loss or 
tinnitus in service or until many years thereafter.  
Therefore, whether his hearing loss or tinnitus is related to 
noise exposure or any other incident of service is a medical 
question that lay persons, such as the Veteran, are not 
competent to answer.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Although invited to do so, the Veteran has submitted no 
competent evidence linking his tinnitus to his active 
service.  As discussed above, the VA medical opinion 
addressing the etiology of his hearing loss and tinnitus is 
against the claim.

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disability.  In reaching 
this decision, the Board has determined that the benefit-of- 
the doubt rule is not applicable to the claim because the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran is seeking entitlement to service connection for 
hypertension.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.

The Board notes that hypertension means persistently high 
arterial blood pressure, and by some authorities the 
threshold for high blood pressure is a reading of 140/90.  
Dorland's Illustrated Medical Dictionary at 889 (30th ed. 
2003).  For VA purposes, hypertension means that the 
diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008).
A review of the Veteran's service treatment records does not 
reflect complaints, treatment, or diagnoses of hypertension 
or high blood pressure.  The Veteran's April 1968 enlistment 
examination report recorded a blood of pressure of 134/88.  
The Veteran's blood pressure was recorded as 138/70 on his 
April 1970 separation examination report.  

However, the Veteran has specifically asserted that his 
hypertension is a result of his service-connected diabetes, 
as opposed to his active duty service.  See VA Form 9 Appeal, 
October 2007.  He indicated on his April 2005 claim that he 
began experiencing high blood pressure in 1999. 

With regard to a current disability, the Veteran was recently 
noted in a March 2009 VA treatment record as having essential 
hypertension, controlled.  In a June 2005 VA treatment 
record, the Veteran was noted as having a history of 
hypertension since 1998. 

The Board notes that the evidence of record reflects that the 
Veteran was not diagnosed with diabetes mellitus, type II 
until 2002.  See VA treatment record, June 2005.  However, 
even though the Veteran's hypertension was diagnosed before 
his diagnosis of diabetes mellitus, type II was rendered, the 
Board still must consider the possibility that the Veteran's 
service-connected diabetes could have aggravated his 
hypertension.  Given that this possibility has not been 
addressed by a medical physician, the Board finds that the 
necessity for a VA examination is shown for the proper 
assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 
2002).  As such, this issue must be remanded in order to 
schedule the Veteran for a VA examination to determine 
whether he currently has hypertension and, if so, whether 
this hypertension was caused or aggravated by his active duty 
service or his service-connected diabetes.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  




Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination for his hypertension.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the examiner should render an 
opinion as to whether the Veteran 
currently has hypertension.  If so, an 
opinion should be provided as to 
whether it is at least as likely as not 
that the Veteran's hypertension was 
incurred in or aggravated by a disease 
or injury in service.  The examiner 
should also opine as to whether it is 
at least as likely as not that the 
Veteran's hypertension was caused or 
aggravated by his service-connected 
diabetes. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide complete 
rationales for any opinions provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence 
that was submitted since the June 2009 
supplemental statement of the case 
(SSOC).  If the benefit sought on 
appeal remains denied, he should be 
provided a SSOC, which includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  After the Veteran 
and his representative have been given 
the applicable time to submit 
additional argument, the claim should 
be returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


